Citation Nr: 1724185	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  14-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased level of special monthly compensation based on the need of aid and attendance of another person.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from February 1948 to July 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDING OF FACT

In an April 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased level of special monthly compensation (SMC).


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to an increased level of SMC.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2016).  The appellant has withdrawn the issue of entitlement to an increased level of SMC; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


